Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in this application.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “F1) at least one active compound of formula I” (emphasis added), but formula I encompasses what appears to be only one compound – there are no alternatives in all the R substituents.  Therefore, the “at least one” language is confusing because it conveys two or more compounds for formula I.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of WO 2013/189801 and Mita et al. (US 2011/0144334).  
WO 2013/189801 (IDS of 10/2/2020, page 18 of 25) discloses pesticidal mixtures of compounds of formula I and various other pesticides:
      
    PNG
    media_image1.png
    117
    318
    media_image1.png
    Greyscale

wherein R1 can be C1-2 alkyl,
R2 can be CH3,
R3 can be C2-6 alkyl,
R4 can be C1-4 alkyl,
R5 can be H.
See from page 1 to page 7, line 17 (note exceptions).  Specifically, compound I-674 on page 36 of this document with R3 = R3.11 is the compound recited as Applicant’s F1.  See page 69, lines 37-39 in view of page 25 for R3.11; Test 8 on pages 130-131; Tests 10-13 on pages 131-136.  The mixture partner compound can be one of many different types of compounds having divergent modes of action (see from page 2, line 10 to page 7, line 17), combined in a ratio range of 500:1 to 1:100, including 5:1 to 1:20 (page 108, lines 17-19).  Application rate of the mixture of 5-2000 g/ha, including 50-750 g/ha is disclosed (page 108, lines 23-25).  
WO 2013/189801 further discloses the need to have available pest control agents which are effective against a broad spectrum of pests (page 7, lines 21-23), including for resistance management (page 8, lines 3-6, 19-22).  Application to plant propagation material such as seed in an amount of 0.1 to 10 kg per 100 kg of seed is disclosed (page 13, lines 1-7).  Protection against aphids is disclosed (page 113, first paragraph).  Protection against Ascomycetes (page 102, lines 8-10) and Pythium species (page 103, line 22) is disclosed. Customary formulations with solvents, emulsifiers, dispersants, and surfactants are disclosed (page 104, lines 10 to page 105, line 15).   
Mita et al. (US 2011/0144334) disclose the compound having the chemical structure of fluxametamide (compound 6-004) as a pesticide with little adverse effect on mammals, fishes and beneficial insects for controlling in a low concentration pest insects that have acquired resistance against existing insecticides.  See Synthetic Example 32 on page 227, compound 6-004; paragraphs 23-25; page 246; see also paragraphs 231-235.  Excellent activity of compound 6-004 against many different pests including the cabbage moth, common cutworm, beet armyworm, Oriental tea tortix, corn earworm, peach fruit moth, thrips, Eysarcoris lewisi, Bemisia argentifolii, green peach aphid, spider mites, dog tick, and cockroach are exemplified (see all the data from Test Examples 1 to 21).  Formulation with surfactant, binder, and various other excipients is disclosed (paragraphs 236-241).  Application to agricultural and horticultural crops and trees is disclosed (paragraph 231).  Application rate of about 0.005 to 50 kg/ha is disclosed (paragraph 242).  Combination with other insecticides or acaricides is disclosed to reduce cost and expand the spectrum of control (paragraphs 279-280).  
WO 2013/189801 and Mita et al. do not explicitly disclose a mixture of formula I compound with fluxametamide.  However, the ordinary skilled artisan would have been motivated to combine the pesticidal activities of both pesticides to obtain a mixture which provides the advantages of both pesticides for broader spectrum of activity and resistance management.  The mixture weight ratio recited in the instant claims, including 2:1 to 1:2, is suggested by the 5:1 to 1:20 ratio taught by WO 2013/189801.  Such a mixture weight ratio would have been obviously obtained by the ordinary skilled artisan upon routine experimentation and optimization of application amounts of known pesticides to control a variety of pests that may have different level of susceptibility to each pesticide.  Use of a surfactant and/or binder, application to seed at the claimed amounts, and control of aphids and thrips are suggested by such usage in the prior art, as discussed above.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.  
For the foregoing reasons, all claims must be rejected at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699